Citation Nr: 1337439	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The appellant asserts having served on qualifying active duty in a recognized Philippine Commonwealth Army unit in the service of the Armed Forces of the United States during the period October 1943 to May 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the appellant's application for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in January 2013.  A transcript of that hearing is of record.

In June 2013 the Board remanded the case to the RO for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The appellant is not recognized by the Service Department as having served as a member of the Philippine Commonwealth Army, to include recognized guerrilla groups, in the service of the United States Armed Forces.



CONCLUSION OF LAW

The legal criteria for entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.41 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board's action below had denied the claimed benefit as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Board finds the appellant has been afforded appropriate notice and assistance.  The appellant has not alleged or demonstrated any prejudice with regards to the content or timing of notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice irregularity and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination). 
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held in a case involving claimed benefits for service in Philippine forces that VA has a duty to request verification of such service from the Service Department; see Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  In this case, documents pertaining to the appellant's service were presented to the National Personnel Records Center (NPRC) in an attempt to verify the appellant's service as a member of a recognized guerrilla unit, but the NPRC responded that such service could not be verified.

The appellant was afforded a hearing before the Board.  There are two duties imposed on the person who presides at a hearing: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked; these duties are not impacted by the appellant's receipt of a VCAA-compliant notice letter.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

Here, during the hearing the presiding Veterans Law Judge explicitly cited the bases for the prior determination and elicited testimony from the appellant in regard to his service during the period in question and to any existing outstanding evidence that should be pursued prior to adjudication of the appeal.  During the hearing the appellant demonstrated actual knowledge of this information.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate the claim).  The Board accordingly finds the appellant is not prejudiced by any error associated with the hearing.

The appellant has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  Where there is extensive factual development of a case, and there is no reasonable possibility that any further assistance would aid the appellant in developing the claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 362 (2001)

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Legal Principles

"Armed forces" means the United States Army, Navy, Marine Corps, Air Force and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a).

Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person in the Armed Forces, except for benefits under: (1) contracts for National Service Life Insurance entered into before February 18, 1946; (2) chapter 10 of Title 37 of the  United States Code; and, (3) chapters 11, 13, 23 and 34 of Title 38 of the United States Code.  38 U.S.C.A. § 107(a).

Service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 shall not be deemed to have been active military, naval or air service for the purposes of any of the laws administered by VA except: (1) with respect to contracts of National Service Life Insurance entered into (A) before May 27, 1946, (B) under section 620 or section 621 of the National Service Life Insurance Act of 194, or (C) under section 1922 of Title 38 of the United States Code; or, (2) chapters 11 and 13 of Title 38 of the  United States Code.  38 U.S.C.A. § 107(b).

Benefit payments under 38 U.S.C.A. § 107 are generally made at the rate of $0.50 for each eligible dollar.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Compensation is made at the full-dollar rate for certain Filipino veterans residing in the United States.  38 C.F.R. § 3.42. 

There is in the general fund of the Treasury a fund to be known as the Filipino Veterans Equity Compensation (FVEC) Fund from which amounts shall be available to VA to make payments of eligible persons.  American Recovery and Reinvestment Act of 2009/Division A (ARRA), Title X, Chapter 2.5.1, § 1002(b).  Eligibility criteria to receive an amount from the FVEC Fund are identical to the criteria as defined in 38 U.S.C.A. § 107(a) and (b) cited above.  ARRA, Title X, Chapter 2.5.1, § 1002(d).  Such service is recognized as active service in the armed forces for the purposes of, and to the extent provided in, the ARRA.  ARRA, Title X, Chapter 2.5.1, § 1002(i)

Payment from the FVEC Fund to an eligible person who is not a citizen of the United States shall be in the amount of $9,000.00, and to an eligible person who is a citizen of the United States in the amount of $15,000.00.   ARRA, Title X, Chapter 2.5.1, § 1002(e).  Not more than one payment from the FVEC Fund shall be made to each eligible person.  ARRA, Title X, Chapter 2.5.1, § 1002(f).  There is authorized to be appropriated to the FVEC Fund $198,000.000.00, to remain available until expended.  ARRA, Title X, Chapter 2.5.1, § 1002(l).

Under the implementing regulation to 38 U.S.C.A. § 107, for a Regular Philippine Scout, or for a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or the date of report for active duty, whichever is later, to the date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army June 30, 1946, whichever was earlier.  The active service of members of the irregular forces guerrilla will be the period certified by the service department.  38 C.F.R. § 3.41 (emphasis added).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits VA may accept evidence of service submitted directly by the claimant such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from appropriate service departments if the evidence is a document issued by the service department; the document contains needed information as to the length, time and character of service; and, in the opinion of VA the document is genuine and the information contained therein is accurate.  38 C.F.R. § 3.203(a) (emphasis added).

VA is prohibited from finding that a particular individual served in the United States Armed Forces on any basis other than a United States Service Department document that VA believes to be authentic and accurate, or United States Service Department verification.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service Department findings are binding on VA for the purpose of establishing service in the United States Armed Forces.  Id; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

When the claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a) cited above, VA shall request verification from the service department.  38 C.F.R. § 3.203(c).  Service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Laruan v. West, 11 Vet. App. 80, 82 (1998).

Evidence and Analysis

In his claim, received in September 2004, the appellant asserted having served in the Kalayaan Command, United States Forces in the Philippines (USFIP), Malungay Regiment during the period October 17, 1943 to May 1, 1945.  The appellant stated that the original documents supporting his wartime service were destroyed in a fire at the Philippines Veterans Administration Office (PVAO) that also consumed his pending claim at that agency for education benefits.  He enclosed documents from PVAO stating that the appellant had been recognized by that agency as a World War II veteran for the purpose of educational benefits and pension.  He also enclosed photocopies of identification cards, including an identification card issued by PVAO in June 2009 that recognized the appellant as a World War II veteran.

In support of his claim, the appellant submitted an extract of a roster dated July 1, 1945, which showed the appellant as a Private in Second Squad, Second Platoon, "F" Company, Malungay Regiment, Kalayaan Command, USFIP.  The appellant enclosed an affidavit and a deposition he had executed in September 1956 that attested he had served as a "regular and bona fide member of a partly recognized guerrilla unit" known as the Kalayaan Command, USFIP, Malungay Regiment under the overall command of Colonel JAV.

The appellant also submitted affidavits and/or depositions from six persons who stated, based on personal observation, that the appellant had been a member of the unit described above.  Finally, he enclosed an affidavit and a deposition by retired Colonel (COL) JAV dated in September 1956 attesting that COL JAV had personally sworn the appellant into service in October 1943 and had personally mustered the appellant out of service in May 1945; during the intervening period the appellant had actively engaged in combat against the Japanese.  COL JAV stated the appellant had not been recognized by the U.S. Army because only one line company of JAV's entire unit was so recognized.

In December 2009 the RO submitted a request to the National Personnel Records Center (NPRC) for verification of service, noting that the appellant was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The request cited the appellant's name, date and place of birth, names of parents, reported dates of service and reported unit of service.  As the Board later noted on review, the RO cited incorrect service dates (the RO cited entry into service in October 1945, rather than October 1943 as reported by the appellant).  

In January 2010 the NPRC responded as follows: "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."

The RO issued the administrative decision on appeal in May 2010.  In it, the RO denied the claimed benefit based on a determination that the appellant was not shown to have served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

Following the issuance of the decision on appeal the appellant submitted a Notice of Disagreement (NOD) in May 2011 asserting that he had never claimed to be a "recognized guerrilla" but only as "deserving" because just one line company had been recognized.  

In April 2012 the RO submitted a second request to the NPRC for verification of service; once again the RO cited an incorrect reported service entry date (October 1945 versus October 1943).  In May 2012 the NPRC responded as follows: "No change warranted in prior negative certification."

The appellant submitted a Substantive Appeal in August 2012 in which he argued that the Ninth Circuit of the United States Court of Appeals had found in two 1994 cases that the United States Immigration and Naturalization Service (INS) must accept official Philippine records, rather than just United States Army records, for the purpose of proving military service in support of United States citizenship naturalization.  The appellant asserted the same principle obliges VA to accept official Philippine documents for the purpose of showing entitlement to one-time payment from the FVEC Fund.  

In his Substantive Appeal the appellant also asserted that during the war he suffered a broken rib during a beating at the hands of the Japanese kempeitai (military police).  In support, he offered a February 1960 affidavit in which he claimed disability benefits from the PVAO for residuals of that beating.  He also submitted statements by Dr. VPR attesting that Dr. VPR was himself a member of the Kalayaan Command and served as medical officer in that unit.  Dr. VPR asserted personal knowledge that the appellant had served in the same unit and affirmed that he himself had treated the appellant for a broken rib suffered during a beating administered by the Japanese forces. 

The appellant submitted a letter to VA in November 2012 asserting that it is well-known that a 1973 file at the United States NPRC had destroyed millions of personnel files, and that it is possible the roster of the Kalayaan Command (USIP) Malungay Regiment was also destroyed at that time.  He reiterated that the records of PVAO were similarly destroyed in two fires, and it had taken decades to reconstruct his records and favorably close his case at that agency.

The appellant testified before the Board in January 2013 that he had fought during World War II under the direction of United States Army officers.  

In June 2013 the Board remanded the case to the RO for additional development, specifically noting that on two occasions the RO had submitted verification requests to NPRC that used the incorrect date range.  The Board directed the RO to submit a request to NPRC citing the correct reported date range (October 17, 1943, to May 1, 1945) and thereafter readjudicate the claim.

In compliance with the Board's remand the RO submitted a request to NPRC in June 2013, this time citing the correct date range as reported by the appellant.  The RO again listed the appellant's date and place of birth, the names of his parents and the military unit reported by the appellant; i.e., Kalayaan Command (USFIP), Malungay Regiment.  In July 2013 the NPRC responded as follows: "No change warranted in prior negative certification.  Name not listed on approved roster."

In July 2013 the appellant submitted two additional "buddy statements" dated in January and February 1960 asserting the affiants had personal knowledge of the appellant's wartime service against the Japanese as a member of the Kalayaan Command, Malungay Regiment.

In June 2013 the RO submitted a request to NPRC for verification of service in "F" Company, Kalayaan Command, Malungay Regiment, again correctly citing the dates reported by the appellant.  Once again the NRPC response, received in August 2013, was, "No change warranted in prior negative certification."  

On review of the evidence of record, the Board notes that Philippine veterans are not eligible for VA benefits unless a United States service department certifies their qualifying service.  Duro, 2 Vet. App. 530, 532; Dacoron, 4 Vet. App. 115, 120.  Review of the evidence in this case shows the appellant has not had qualifying service as certified by the service department.  Accordingly, the threshold requirement for legal eligibility for one-time payment from the FVEC Fund is not shown.  38 U.S.C.A. § 107; 38 C.F.R. § 3.41.

The appellant in this case has been recognized as a qualifying veteran of World War II by the PVAO.  Recognition of service by the Philippine government, although sufficient to show entitlement to benefits from that government, is not sufficient to establish entitlement to benefits from VA, which is bound to follow the certifications of military departments having jurisdiction over United States military records. 

The appellant has cited the destruction by fire of his records at PVAO, but such records would not have advanced the claim on appeal unless they were actual documents issued by the United States Armed Forces; this does not appear to have been the case, nor may the Board speculate on what records may have been destroyed in the custody of PVAO.  The appellant also expressed his belief that relevant records could have been destroyed in the 1973 file at the United States NPRC, but the RO noted in the December 2012 SSOC that records from recognized guerrillas and United States Armed Forces - Far East (USAFFE) personnel were not stored at NPRC at the time; thus, the NPRC fire cannot be presumed to have destroyed any records relevant to this claim.

Turning to the appellant's argument that the 1994 INS cases should mandate that VA accept Philippine records rather than relying exclusively on United States military records, this question was specifically resolved in Soria v. Brown, 118   F.3d 747 (Fed. Cir. 1997).  In its decision, the Federal Circuit held that there is a distinction between veteran status for purposes of naturalization and purposes of obtaining veterans benefits, and affirmed that Philippine veterans are not eligible for veterans' benefits unless a United States service department documents or certifies their service.  Id. at 749.

The Board acknowledges that the appellant is competent to report the circumstances of his service, and that he has presented persuasive lay evidence showing he served in the unit cited.  However, the appellant himself admits in his correspondence that the unit was only "partly recognized."  Further, only the service department can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Duro, 2 Vet. App. 530, 532; Soria, 118 F.3d 747, 749.  An unsuccessful claimant who believes there is reason to dispute the report of the service department or the contents of military records can pursue such disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, based on the evidence and analysis above, the Board has found that the legal criteria for entitlement to one-time payment from the FVEC Fund are not met.  Accordingly, the claim must be denied as a matter of law.


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


